Exhibit 10.17
Summary of 2011 Executive Compensation Bonus Policy
     On March 15, 2011, the Compensation Committee (the “Committee”) of the
Board of Directors of comScore, Inc. (the “Company”), following a review of the
Company’s executive compensation program in conjunction with its outside
compensation consultant, approved the following: (i) base salaries for 2011 to
be effective as of March 1, 2011; (ii) short-term performance-based stock bonus
target and maximum levels to be paid entirely with awards of restricted stock
based on 2011 annual performance for named executive officers of the Company;
and (iii) long-term performance-based stock bonus target and maximum levels to
be paid entirely with awards of restricted stock based on 2011 annual
performance for named executive officers of the Company:

                                                      Value of Short-Term  
Value of Long-Term             Performance-Based Stock   Performance-Based Stock
Bonus             Bonus Level for Annual   Level for Annual Performance at      
      Performance at Time of Grant   Time of Grant     2011 Base                
    Annualized                 Name and Principal Position   Salary   Target  
Maximum   Target   Maximum
Magid M. Abraham, Ph.D.
  $ 393,100 *   $ 471,750     $ 707,625     $ 1,179,000     $ 1,768,500  
President, Chief Executive Officer and Director
                                       
Kenneth J. Tarpey
    315,000       118,125       141,750       275,625       330,750  
Chief Financial Officer
                                       
Gian M. Fulgoni
    346,000 *     311,400       467,100       795,800       1,193,800  
Executive Chairman of the Board of Directors
                                       
Gregory T. Dale
    290,000       69,600       130,500       162,400       304,500  
Chief Operating Officer
                                       
Christiana L. Lin
    265,000       79,500       119,250       185,500       278,250  
Executive Vice President, General Counsel and Chief Privacy Officer
                                       

 

*   Until February 28, 2011, Dr. Abraham and Mr. Fulgoni each received a base
salary paid in cash at the rate previously approved by the Committee for 2010.
Following such date, in lieu of receiving a cash salary for the remainder of
2011, each of Dr. Abraham and Mr. Fulgoni will receive an award of common stock
of the Company with a value equal to the amount of salary foregone by Dr.
Abraham and Mr. Fulgoni, respectively, based on the closing price of Company
common stock as reported on the NASDAQ Global Market at the time of grant. The
awards in lieu of salary will be made by the Committee as soon as practicable
following the end of our 2011 fiscal year. These awards are expected to be fully
vested at the time of grant. Dr. Abraham and Mr. Fulgoni proposed to be paid in
stock following February 28, 2011 in order to increase the Company’s flexibility
to invest in growth initiatives and to further align key executive interests
with stockholder interests.

     The Company anticipates that each of the short-term and long-term
performance-based stock bonus awards, if awarded, will be made during the first
quarter of 2012 based on each executive’s actual performance and will be valued
based on the closing price of the Company’s common stock as reported on the
NASDAQ Global Market on the date of grant. Recipients must remain employed
through the date that awards are granted in order to earn the awards. The
Committee, in its sole discretion, retains the right to amend, supplement,
supersede or cancel the bonus program for any reason, and reserves the right to
determine whether and when to pay out any awards, regardless of the achievement
of the performance targets.
     The Company expects that the short-term performance-based stock bonus
awards will be fully vested upon the grant date. The Company further expects
that one-quarter of the number of shares of the long-term performance-based
stock bonus awards to each named executive officer would vest immediately upon
the grant date, and the one-quarter of the shares subject to the award would
vest annually thereafter beginning on the first anniversary of the grant date
until the full amount of the award is vested, subject to continued employment
through each of the vesting dates.

